Response to After-Final
	The proposed amendments dated 5/2/2022 would overcome the 35 USC 103 rejection because amended claim 10 incorporates subject matter indicated as allowable in the final rejection dated 4/14/2022.  However, the final rejection dated 4/14/2022 did not indicate the incorporated subject matter to be eligible under 35 USC 101, and the Examiner maintains the claims are not patent eligible under 35 USC 101.
On page 7, Applicant argues that claim 10 is subject matter eligible because the definition of the “vertical wind speed profile” disclosed in paragraph [0027] of the substitute specification is “the vertical profile of the wind speed being a wind speed gradient as a function of altitude.”  Applicant concludes this specifically defines the scope of the method in a real world application.  However, such vertical wind profile or wind speed gradient as a function of altitude occurs naturally, with the instant method collecting the data.  No practical application is applied by measuring the wind profile.   Applicant argues the vertical wind profile is applied to a real world wind turbine construction including a rotor in a specifically defined plane; however, using measurements of a vertical wind profile to perform abstract calculations is not a real world application for the purposes of 35 USC 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857